Sutherland, J.
said, the judgment was perfect after 4 ;1 , . , days, though the record was not filed ; so that no order cou^ be granted by a single Judge, or commissioner; to which the other Justices agreed ; but,

Curiam.

As here has been a misapprehension of the Prac^ce’ by the plaintiff’s attorney, and he has proceeded in good faith, andas there is probable cause for a new trial, we se* as’^e the defendants’ proceedings, on payment of costs, and let the plaintiff in to move for a new trial, in the same manner as if he had proceeded regularly, for that purpose, in the first instance.
Rule accordingly.